[Cite as State v. Downing, 2014-Ohio-4029.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO                                        :   APPEAL NOS. C-130319
                                                                      C-130320
     Plaintiff-Appellee,                             :   TRIAL NOS. 12TRC-16812A
                                                                    12TRC-16812B
       vs.                                           :

ROBERT DOWNING,                                      :        O P I N I O N.

     Defendant-Appellant.                            :




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: September 17, 2014



Terrance Nestor, Interim City Solicitor, Charles A. Rubenstein, City Prosecutor, and
Kevin O. Donovan, Senior Assistant City Prosecutor, for Plaintiff-Appellee,

Jeffrey C. Meadows, for Defendant-Appellant.




Please note: these consolidated cases have been removed from the accelerated
             calendar.
                        OHIO FIRST DISTRICT COURT OF APPEALS



C UNNINGHAM , Judge.

       {¶1}        Defendant-appellant Robert Downing appeals from his convictions

for operating a motor vehicle while under the influence of alcohol and for operating a

motor vehicle without reasonable control. Because the trial court erred when it

denied Downing’s motion to dismiss the charges against him on grounds that the

state had violated R.C. 2945.71, Ohio’s speedy-trial statute, we reverse his

convictions and order him discharged from further prosecution.

       {¶2}        Downing was arrested on April 7, 2012. Two pretrial hearings were

held in April and May. On July 23, 2012, Downing withdrew his motion to suppress

and the matter was set for a jury trial due to commence on September 18, 2012. That

trial date was continued at Downing’s request and the court set a new trial date of

December 17, 2012.

       {¶3}        But Downing’s jury trial did not begin as scheduled. Despite the

presence of the state’s witnesses and Downing’s witnesses in the courtroom, as the

room prosecutor explained, the trial judge was “getting ready to start a Christmas

break.”   The trial court continued the matter. The court’s journal entry, however,

offered no explanation for the continuance beyond the following: “Speedy trial time

is being extended for good cause shown pursuant to 2945-72 at Ct’s request.” On

February 4, 2013, the next scheduled court date, the trial court again continued the

proceedings on its own motion with the journal entry that the “ct [was] unavailable

to begin trial.”

       {¶4}        At a March 25, 2013 hearing, the trial court denied Downing’s motion

to dismiss on speedy-trial grounds. On May 13, 2013, Downing entered no-contest

pleas to the charged offenses. The trial court accepted Downing’s pleas and found

him guilty—402 days after the arrest.         The court imposed, in the aggregate, a

suspended sentence of 180 days’ imprisonment, a three-day DIP program, six




                                             2
                    OHIO FIRST DISTRICT COURT OF APPEALS



months of community control, a $525 fine, and a six-month driver’s license

suspension. The trial court stayed the sentences pending this appeal.

       {¶5}    In his sole assignment of error, Downing asserts that the trial court

erred when it refused to dismiss the charges against him on speedy-trial grounds.

The parties agree that the state was required to bring Downing to trial on both

charges within 90 days after his arrest. See R.C. 2945.71(B)(2) and 2945.71(D). The

record reflects that by the date of the trial court’s sua sponte continuance on

December 17, 2012, only 72 days of the elapsed period were chargeable against the

state. Downing argues that the 50-day continuance granted on the court’s own

motion from December 17, 2012, until February 4, 2013, was chargeable to the state,

and thus he was brought to trial outside the 90-day statutory period. We agree.

       {¶6}    A defendant not brought to trial within the requisite period “shall be

discharged.” R.C. 2945.73(B). And that “discharge is a bar to any further criminal

proceedings against him based on the same conduct.” R.C. 2945.73(D). But the

statutory period may be extended. R.C. 2945.72(H) tolls the statutory speedy-trial

time during “[t]he period of any continuance granted on the accused’s own motion,

and the period of any reasonable continuance granted other than on the accused’s

own motion.”

       {¶7}    A trial court’s sua sponte continuance is a continuance “granted other

than on the accused’s own motion.” R.C. 2945.72(H). To toll the speedy-trial time,

the record must reflect that the court’s continuance was reasonable. To satisfy that

standard, “the trial court must enter the order of continuance and the reasons

therefor[e] by journal entry prior to the expiration of the time limits prescribed in

R.C. 2945.71 for bringing a defendant to trial.” State v. Mincy, 2 Ohio St. 3d 6, 441
N.E.2d 571 (1982), syllabus. If the continuance is not journalized and supported by

an explanation of its reasonableness, the continuance must be charged against the

state for speedy-trial purposes. See State v. Stamps, 127 Ohio App. 3d 219, 224, 712



                                          3
                      OHIO FIRST DISTRICT COURT OF APPEALS



N.E.2d 762 (1st Dist.1998). These statutes represent a rational effort to enforce a

defendant’s constitutional right to a speedy trial, and they must be strictly enforced

by the courts. See State v. Pachay, 64 Ohio St. 2d 218, 416 N.E.2d 589 (1980),

syllabus; see also State v. Ramey, 132 Ohio St. 3d 309, 2012-Ohio-2904, 971 N.E.2d
937, ¶ 14.

       {¶8}      Here, no reason beyond the pro forma “for good cause shown” was

included in the court’s journal entry. See State v. Campbell, 1st Dist. Hamilton No.

C-940601, 1995 Ohio App. LEXIS 1036 (Mar. 22, 1995); see also State v. Watkins,

12th Dist. Warren No. CA2013-02-017, 2014-Ohio-177, ¶ 20-21. The failure of the

trial court to enter reasons for the continuance in its journal entry is dispositive

under the rule of Mincy. State v. McCarren, 1st Dist. Hamilton No. C-110074, 2011-

Ohio-4805, ¶ 4.

       {¶9}      Because the trial court failed to state the reasons for the continuance

in its journal entry, we are unable to conclude that the trial court’s sua sponte

continuance was reasonable. The continuance was chargeable against the state.

Downing was thus brought to trial at least 122 days after arrest, in violation of R.C.

2945.71(B)(2).    Therefore, the court erred when it denied Downing’s motion to

dismiss. The assignment of error is sustained.

       {¶10}     The judgments of conviction of the Hamilton County Municipal Court are

reversed, and this cause is remanded with instructions for the trial court to order Downing

discharged from further prosecution for the instant offenses.

                                                                   Judgment accordingly.

HILDEBRANDT and HENDON, JJ., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                             4